OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on June 29, 1976 and is currently in good standing. He has submitted an affidavit resigning from the practice of law in New York State. He states in his affidavit that he last practiced law in New York in 1991 and that his resignation is submitted because he is currently practicing law in California. There are no complaints pending against him.
*110We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.